WALSH, J.
The fact in this case are the same as in William J. Greene vs. Charles L. Cummings, Law No. 71267, with this exception, that the present plaintiff claims that she was a passenger in the car of her husband, William J. Green, at the time of the collision.
The motion to add an additional ground to her petition for a new trial is denied. (Gladding vs Union Railroad Co., 25 R. I. 122 at page 124.)
After a general verdict for the defendant in this case, we are unable to say whether the jury found the defendant guilty of any negligence whatsoever. They may have determined that the plaintiff’s husband was negligent and that his negligence was the sole cause of the collision and of the injuries to her. There was evidence to sustain such a view.
Motion for new trial denied.